UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-54395 GREEN ENVIROTECH HOLDINGS CORP. (Exact name of registrant as specified in its charter) DELAWARE 32-0218005 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) PO Box laus Road Riverbank, CA (Address of principal executive offices) (Zip Code) (209) 863-9000 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No x Indicated the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date, 66,797,447shares of common stock are issued and outstanding as of May 5, 2011. 1 TABLE OF CONTENTS PART I. - FINANCIAL INFORMATION Page No. Item 1. Financial Statements. F - 1 Condensed Consolidated Balance Sheets as of March 31, 2011 (Unaudited) and December 31, 2010 F - 2 Condensed Consolidated Statements of Income and Comprehensive Income for the ThreeMonths EndedMarch 31, 2011 and 2010 (Unaudited) F - 3 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2011 and 2010 (Unaudited) F - 5 Notes to Unaudited Condensed Consolidated Financial Statements F - 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 11 Item 4T Controls and Procedures. 11 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 12 Item 1A. Risk Factors. 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 12 Item 3. Defaults Upon Senior Securities. 12 Item 4. (Removed and Reserved) 12 Item 5. Other Information. 12 Item 6. Exhibits. 12 2 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION Statements in this quarterly report on Form 10-Q may be “forward-looking statements.” Forward-looking statements include, but are not limited to, statements that express our intentions, beliefs, expectations, strategies, predictions or any other statements relating to our future activities or other future events or conditions. These statements are based on current expectations, estimates and projections about our business based, in part, on assumptions made by management. These statements are not guarantees of future performance and involve risks, uncertainties and assumptions that are difficult to predict. Therefore, actual outcomes and results may, and are likely to, differ materially from what is expressed or forecasted in the forward-looking statements due to numerous factors, including those described above and those risks discussed from time to time in this quarterly report on Form 10-Q, including the risks described under“Management’s Discussion and Analysis of Financial Condition and Results of Operations” in this quarterly report on Form 10-Q and in other documents which we file with the Securities and Exchange Commission. In addition, such statements could be affected by risks and uncertainties related to our ability to raise any financing which we may require for our operations, competition, government regulations and requirements, pricing and development difficulties, our ability to make acquisitions and successfully integrate those acquisitions with our business, as well as general industry and market conditions and growth rates, and general economic conditions. Any forward-looking statements speak only as of the date on which they are made, and, except as may be required under applicable securities laws, we do not undertake any obligation to update any forward-looking statement to reflect events or circumstances after the date of this quarterly report on Form 10-Q. 3 PART 1. - FINANCIAL INFORMATION Item 1. Financial Statements. GREEN ENVIROTECH HOLDINGS CORP. (FORMERLY WOLFE CREEK MINING, INC.) (A DEVELOPMENT STAGE COMPANY) INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Condensed Consolidated Financial Statements: Report of Independent Registered Public Accounting Firm Condensed Consolidated Balance Sheets as of March 31, 2011 (Unaudited) and December 31, 2010 F - 2 Condensed Consolidated Statements of Operations and Comprehensive Income (Unaudited) For the Three Months Ended March 31, 2011 and 2010 and Period October 6, 2008 (Inception) through March 31, 2011 F - 3 Condensed Consolidated Statements of Changes in Stockholders’ Equity (Deficit) For the Three Months Ended March 31, 2011(Unaudited) and the Year Ended December 31, 2010 F - 4 Condensed Consolidated Statements of Cash Flows (Unaudited) For the Three Months Ended March 31, 2011 and 2010 and Period October 6, 2008 (Inception) through March 31, 2011 F - 5 Notes to Condensed Consolidated Financial Statements F - 6 F - 1 GREEN ENVIROTECH HOLDINGS CORP. (FORMERLY WOLFE CREEK MINING, INC.) (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED BALANCE SHEETS (IN US$) (Unaudited) March 31, December 31, ASSETS CURRENT ASSETS Cash $ $ Accounts receivable - Inventory Other current assets Total current assets Fixed Assets Plant Equipment Construction inprogress Other Assets: Deposits Goodwill - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Secured debentures payable, net of discount of $82,624 and $0, respectively Loan payable - other Current portion of loan payable - bank - Loan payable - acquisition - Loan payable - related party Total current liabilities LONG TERMLIABILITIES Loan payable - bank, net of current portion - TOTAL LIABILITIES STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock, $0.001 par value, 25,000,000 shares authorized, 1,000,000and 0 shares issued and outstanding - Common stock, $0.001 par value, 250,000,000 shares authorized, 63,832,008 and63,516,758 shares issued and outstanding Additional paid in capital Additional paid in capital - warrants - Deficit accumulated during the development stage ) ) Accumulated other comprehensive income - Total stockholders' equity (deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. F - 2 GREEN ENVIROTECH HOLDINGS CORP. (FORMERLY WOLFE CREEK MINING, INC.) (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2 FOR THE PERIOD OCTOBER 6, 2008 (INCEPTION) THROUGH MARCH 31, 2011 IN US$ OCTOBER 6, 2008 (INCEPTION) THREE MONTHS THREE MONTHS THROUGH MARCH 31, 2011 MARCH 31, 2010 MARCH 31, 2011 REVENUE $ $
